In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00095-CV
     ___________________________

   IN RE CORY RAY SHELBY, Relator




             Original Proceeding
372nd District Court of Tarrant County, Texas
          Trial Court No. 1601893


Before Womack, J; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that the petition should be dismissed as moot. Accordingly, relator’s petition

for writ of mandamus is dismissed as moot.

                                                    Per Curiam

Delivered: April 19, 2021




                                          2